Citation Nr: 0002568	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 (West 
1991) for residuals of surgery to the right knee in April 
1979 at a Department of Veterans Affairs facility.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  

Additional medical consultation and treatment records were 
received in October 1999 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (1999).  Consequently, a 
decision by the Board is not precluded.


FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran currently has residuals of surgery 
to the right knee in April 1979 as a result of VA prescribed 
medication and/or treatment.

2.  The record does not demonstrate a clear diagnosis of 
PTSD.

3.  The veteran lacks credibility as to his evidentiary 
assertions advanced to support his claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  A well-grounded claim for benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of surgery to the right knee in 
April 1979 as a result of VA prescribed medication and/or 
treatment has not been submitted.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1999).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Right Knee Surgery

Under 38 U.S.C.A. § 1151, in pertinent part, where any 
veteran shall have suffered an injury or an aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment or as a result of having submitted to an 
examination, and if the injury were not the result of such 
veteran's own willful misconduct and such injury or 
aggravation results in additional disability, disability or 
death compensation shall be awarded in the same manner as if 
such disability or aggravation were service-connected.

Nevertheless, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim for 
the disability at issue within the meaning of 38 U.S.C.A. § 
5107(a).  This section of Title 38 unequivocally places an 
initial burden on a claimant to produce evidence that a claim 
is well grounded or plausible.  Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  "To be well grounded, a claim 'need not be 
conclusive,'. . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement of the requested benefits."  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  A claim which is not well 
grounded precludes the Board from reaching the merits of a 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has repeatedly held that, 
in order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151.

The veteran maintains that right knee pathology is, at least 
in part, related to VA treatment in 1979.  In August 1995, 
the RO dutifully attempted to obtain all information 
regarding surgery performed on the veteran's right knee in 
1979.  However, their efforts came back with a negative 
response.  Nevertheless, a hospital summary was provided by 
the veteran showing his admission from March 6, 1979 until 
his discharge in April 1979.  He had initially presented with 
chronic instability of his right knee.  That report indicated 
the veteran underwent a reconstruction of his right knee with 
a pes transfer, a Jones procedure, an Ellison procedure and a 
biceps advancement. 

According to history provided, the veteran initially injured 
the knee after service, in a 1967 auto accident, at which 
time he also suffered a fractured pelvis.  He reinjured the 
knee in 1976 at work when he was caught between two tables 
and some sheet metal that fell on his leg, causing injury to 
the knee.  He had surgery in 1977, at which time he 
reportedly had a lateral meniscectomy, repair of the 
collateral ligament laterally, and a combined hey Grooves and 
pes anserina transfer.  Postoperatively, he had been treated 
in a cast for some weeks and a cast brace for three months.  
In February 1978, he fell at work when his clothes caught 
fire and reinjured his knees.  Since then, he had had pain 
and instability.  He had been treated with a cast brace which 
had helped the stability, but the knee still gave way, and he 
was unable to work.  On admission to the VA facility in 1979, 
his right knee had operative scars on the medial and lateral 
sides, and he had gross anterior instability.  There was no 
detectable posterior instability.  He had marked varus 
instability, mild valgus instability, a positive anterior 
drawer sign, a positive pivot shift test.  He had good 
quadriceps.  Laboratory tests on admission revealed abnormal 
liver functions tests.  Gastrointestinal physicians felt that 
the veteran suffered from mild alcoholic hepatitis.  Over the 
ensuing three weeks from admission, his liver function tests 
returned to normal.  He underwent surgery on April 5, 1979, 
surgical findings included an absent anterior cruciate 
ligament, a good posterior cruciate ligament, mild 
degenerative changes of the knee, a good patellar femoral 
joint, a pes transfer but did not include the semi-
tendinosus, a failed Hey Groove's transfer and an absent 
fibular collateral ligament.  He underwent the above-named 
knee reconstruction, which were two large incisions medially 
and laterally.  Postoperatively he had high fevers for a week 
to ten days, which gradually resolved.  The anterior portion 
of his skin flap had a hematoma underneath it with some skin 
necrosis.  The hematoma was aspirated.  A culture grew 
negative.  His pain was reported as much better, and he was 
in a long leg cast to the knee at 45 degrees.  He was to be 
discharged on crutches to be seen in the clinic in one week 
at which time his stitches were to be removed and a cast 
brace to be applied.

Subsequently, the veteran was seen at the Cleveland Clinic 
Hospital in May 1979.  Notations indicated that the veteran 
underwent a ligamentous reconstruction of the left knee, 
approximately five weeks earlier.  Subsequently, he had 
developed drainage; an infection had been treated with 
Keflex; and he returned for another opinion regarding 
additional follow up.  Objectively, a necrotic ulcerative 
lesion around the midportion of the incision over the left 
knee with surrounding erythema prepatellar was noted.  The 
assessment was infected left knee, status post surgical 
reconstruction.  The examiner commented that the veteran 
needed treatment for his knee at that time consisting of 
debridement, adequate chemotherapy and drainage.  The veteran 
was admitted.  His discharge summary from that clinic 
indicated that, on May 9, the right knee became swollen and 
tender and that the veteran was seen by physicians in Marion, 
Ohio, with the diagnosis of aseptic right knee.  A physical 
examination revealed a right knee with an approximately 6 by 
4 centimeter defect draining a large foul smelling purulent 
material.  He had a below-knee cast and shoddy inguinal lymph 
nodes.  The veteran did well postoperatively and was seen by 
neurology regarding his perineal nerve palsy which was 
present since his surgery according to the veteran.  Plastic 
surgery service believed that adequate coverage could be 
obtained only with a skin flap coverage as the quadriceps 
tendon was exposed and was assessed as necrotic.  

In June 1979, the veteran underwent bipedal flat coverage of 
his right knee with split-thickness skin graft from the left 
thigh to the right medial and lateral aspects of the right 
knee.  The veteran developed a skin rash secondary to his 
antibiotics, and his antibiotics were stopped and changed.  
He remained afebrile after his operation.  His skin flaps 
remained viable, and the veteran was placed in a 
arthroplastic hinge type of brace to allow flexion at the 
knee.  He did well postoperatively and his brace was adjusted 
over the pressure points in July 1979.  At that time, he had 
an active range of motion from 10 to 40 degrees.  Past range 
of motion from 5 to 55 degrees.  Plastic surgery evaluated 
the patient and reported that the veteran was ready for 
discharge on July 2, 1979.

One week after discharge, he returned to the clinic because 
he was draining a clear yellowish fluid from the knee.  Wound 
infection was diagnosed.  He was hospitalized from July 10 to 
July 13.  Neurovascular examination was unchanged from 
previous admission.  However, there was purulent material 
draining from the skin over the medial one half of the 
patella with surrounding erythema and tenderness.  Impression 
was that the infection was superficial and not involving the 
joint.  Bone films were obtained and did not reveal any 
osteomyelitis.  Patient's wound continued to clear up with 
frequent dressing changes, and he was discharged on July 13.  

In a letter dated from August 1979, Jack T. Andrish, M.D., a 
private physician at the Cleveland Clinic Hospital, reported 
that the surgery afforded by the VA appeared to have been 
successful in that the veteran's knee then had reasonable 
stability.  However, infection seriously delayed 
rehabilitation.

A clinical report from July 1980 diagnosed the veteran with a 
wound infection.  X-rays afforded that same month indicated 
that the veteran did not have osteomyelitis, and arthritis 
was not noted on X-ray reports. 

The veteran underwent numerous additional procedures to 
address the right knee wound.  In July 1980, he was 
hospitalized and discharged in September 1980.  He had 
developed an infection in May 1980.  The examiner reported 
that the veteran had undergone eight knee operations since 
1978.  On physical examinations, peripheral nerves were all 
four plus and equal bilaterally with no bruits.  Examination 
of the extremities was normal with the exception of the right 
knee, which revealed a range of motion from 0 to 110 degrees.  
There was two-plus medial laxity.  Lachman's and lateral 
pivot shift tests were negative.  There was an open wound 
along the lateral aspect of the right knee with a small 
amount of yellow purulent drainage.  The right leg was 
generally atrophic.  The neurological examination reported 
intact cranial nerves and intact sensation with the exception 
of some loss of sensation in the right lower extremity.  
Reflexes were all two plus and equal, bilaterally, with the 
exception of the right knee jerk which was decreased.  He had 
full motor power with the exception of the quadriceps of the 
right leg which had 0 out of 5 motor strength.  Consultation 
with the Department of Psychiatry at that time for the 
evaluation of the veteran's emotional disturbance was 
deferred pending eradication of the infection.  Postoperative 
diagnosis was a suture abscess of the right knee wound.  The 
knee wound was left open to heal by secondary intention after 
the infection was eradicated.  The veteran tolerated the 
procedure well and went to the recovery room in stable 
condition.  Plastic surgery consultation indicated that the 
wound would close satisfactorily.  The wound was closed 
loosely under general anesthesia and he tolerated the 
procedure well.  He ran low grade temperatures for the first 
and second postoperative day and subsequently remained 
afebrile.  Approximately one week after the second procedure, 
he began to develop elevated temperatures.  The wound was 
allowed to open.  Hydrogen peroxide irrigation was 
instituted.  The wound slowly improved.  Over the following 
several days, his elevated temperature slowly returned to 
normal.

A letter dated in March 1981from Herbert A. Weil, M.D., 
indicated that the veteran had undergone extensive and 
numerous operations and gradual deterioration and chronic 
osteomyelitis of the right knee.  The patella at that time 
was totally dislocated laterally and inferiorly.  The knee 
was draining slightly and was totally unstable both medially 
and laterally.  There was no rotary stability at all.  That 
physician felt he should have one last try at debridement, as 
well as removal of the staples and possibly of the patella 
and trial with long-term antibiotics and knee brace.  If that 
failed, an above-knee amputation would be indicated.  

In December 1982, Robert R. Weiler, M.D., reported that 
"further infection developed" in May 1979, suggesting that 
an infection pre-existed the 1979 VA treatment.

A November 1985 correspondence from David C. Shamblin, M.D., 
reported multiple scars over the right knee with a skin flap 
from the calf medially covering the knee.  Range of motion of 
the knee was 0 to 135 degrees passive and 45 degrees to 
135 degrees active.  The patella was positioned low and 
laterally.  There was a large defect in the vastus medialis 
and quadriceps mechanism.  There were two-plus medial laxity 
and a one-plus posterior laxity noted.  The left thigh 
measured 39 centimeters and the right 33 1/2 centimeters.  
The left calf measured 35 centimeters and the right calf 28 
1/2 centimeters.  He had good strength in the lower extremity 
and sensation was intact.  Radiographs showed severe 
degenerative changes with a staple located in the lateral 
tibia.  The patella was positioned low and laterally to its 
normal position.  The examiner offered the impression of 
traumatic aseptic arthritis of the right knee with medial 
laxity and disrupted quadriceps mechanism.  The examiner 
considered the veteran totally disabled as a result of his 
injury and that he would be precluded from returning to his 
former occupation as a welder.  The condition was stable, 
permanent and the prognosis was for no improvement in 
symptoms.  

A VA physical examination afforded in October 1994 reported a 
deformed right knee with considerable instability.  There was 
no loss of passive motion.  There was definite limited active 
motion.  There were no skin openings or drainage.  There was 
no induration.  No tenderness or swelling was reported.

A letter dated October 29, 1996, from Dr. Andrish, indicated 
that it had been approximately 16 years since he had seen the 
veteran.  The physician indicated that he was unable to 
comment regarding disability caused by the postoperative 
infection in the veteran's right knee.  He could say, 
however, that the postoperative infection was the cause of 
numerous surgical debridements required to cure the 
infection.  However, Dr. Andrish would not comment on the 
amount of disability that the veteran had sustained as a 
result of the infection versus underlying knee instability 
that he had to begin with.

The veteran asserts that he currently suffers additional 
disability as a consequence of the surgery and treatment 
afforded by the VA.  However, without a medical diagnosis of 
such current disability, the veteran's claim must be deemed 
not well-grounded.  Brammer  v. Derwinski, 3 Vet. App. 223, 
225 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
It is undisputed that the veteran's right knee was 
substantially damaged at the time he first presented for VA 
treatment in 1979.  It is also undisputed that the veteran 
underwent numerous procedures subsequent to the March/April 
1979 VA treatment.  Assuming for the sake of argument, but 
without deciding, that the course of additional treatment was 
related to the VA treatment in 1979, the question 
nevertheless still becomes whether the veteran currently has 
demonstrated a current disability as a result of such VA 
treatment.

The only evidence in support of the presence of current 
additional right knee disability derives from lay statements 
and opinions of the veteran.  However, layman are not 
competent to give opinions regarding medical causation or 
diagnosis, and statements on such matters do not serve to 
make the claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board is constrained to rely on 
independent medical evidence to support its findings and must 
not supplement the record with its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Therefore, the Board finds that the veteran's claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151, for residuals of surgery to the right knee as a 
result of VA prescribed medication and/or treatment at a VA 
facility in 1979 is not well-grounded. 38 U.S.C.A. § 5107(a).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for his claim of entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151 for 
results of hospitalization or medical or surgical treatment 
by VA.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Entitlement to Service Connection for PTSD

The Board observes that the veteran was denied entitlement to 
service connection by an unappealed January 1987 rating 
decision primarily on the absence of a diagnosis of PTSD.  
Reopening of that decision was denied in a September 1990 
rating decision inasmuch as no new and material evidence had 
been submitted at that time.

The Board observes that substantial medical evidence, new to 
the record, has been submitted.  In view of the less 
stringent standard for materiality set forth in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Board finds that 
this new evidence bears directly and substantially upon the 
question of whether the veteran incurred PTSD or that he 
currently suffers from PTSD either directly or indirectly 
from service.  Accordingly, the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.  

Having reopened the veteran's claim for entitlement to 
service connection, the Board observes that the next step 
following reopening of the veteran's claim is consideration 
of whether, based on all the evidence of record, a well-
grounded claim has been submitted pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

A well-grounded claim for service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of inservice occurrence or aggravation of a disease or injury 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
In this case, the medical evidence from the VA examinations 
of March through May 1999 satisfy those elements.  
Accordingly, the veteran's claim is also well grounded.

Only after a determination that the claim is well grounded 
may VA proceed to evaluate the merits of the claim, provided 
that VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107 has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).  

The Board recognizes that the RO denied the veteran's claim 
under a not well-grounded analysis, while the Board will 
undertake the claim on the merits.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Under the current state of law as interpreted by the Court in 
Elkins v. West, 12 Vet. App. 209 (1999), the Board considers 
the veteran has met his obligation with respect to submitting 
a well-grounded claim, and consequently, there can be no 
prejudice to the veteran by virtue of the Board's decision 
that his claim is well grounded.  In further considering the 
veteran's claim on the merits,  the Board observes that the 
veteran has consistently argued his claim on the merits, 
rather than arguing the more limited position that "new and 
material evidence" had been submitted or simply that his 
claim is well grounded.  Moreover, the RO has provided the 
veteran with pertinent laws and regulation pertaining to 
service connection as well as those pertaining to new and 
material evidence.  Consequently, the Board concludes that 
remanding the case to allow the RO to rule on the merits of 
the case would exalt form over substance and that the veteran 
has not been prejudiced by its approach.

With the veteran's claim having been reopened, a further de 
novo review and weighing of all the evidence is in order as 
more particularly set forth below.  It bears emphasis, 
however, that the Court has also stated that in determining 
whether evidence is new and material or at the well-grounded 
stage of analysis, credibility of new evidence is, 
preliminarily, to be presumed.  If the claim is reopened and 
well grounded then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran underwent a psychiatric examination in the 
context of his charges for murder in February 1981.  In the 
context of that examination, he claimed that before the 
incident of murder with which he was charged that he was 
confused and disoriented and didn't remember much, but he 
assured the examiner that he didn't commit the murder.  He 
felt that the State Police tried to frame him.  According to 
the veteran's version of events, his co-defendant had joined 
a Nazi movement and wanted the veteran to join.  The veteran 
briefly reported that he had accidentally killed a friend in 
Vietnam.  Diagnosis was post-traumatic stress disorder with 
paranoid delusional ideation.  

The veteran was afforded a psychiatric examination in October 
1986.  The examiner reported the veteran with a long history 
of antisocial activities with stays in jails and prisons.  
The veteran blamed all his problems on his service and the 
fact that he was in Vietnam.  However, he admitted that he 
did not have any psychiatric treatment between 1966 and 1977.  
He reported that his father was violent during his childhood 
and would occasionally abuse his children.  He was in service 
between 1962 and 1966.  He reported that he never had applied 
for VA disability benefits.  At the time of the examination, 
he did not show any impairment in his judgment.  He reported 
that he was aware that he had a psychiatric problem in the 
past and at the present time, his only complaint was of 
anxiety.  He reported that he did not like VA hospitals.  
Diagnosis was Axis I: alcohol dependence; Axis II: paranoid 
personality.  The examiner commented that based on the 
examination the veteran did not reveal any signs or symptoms 
of an active psychotic mental illness.  The examiner also 
commented that it was possible that some of his psychiatric 
symptomatology was related to his abuse of alcohol.  

In June 1987, the veteran was afforded a VA psychiatric 
examination.  He reported that he had killed a good buddy of 
his in a boxing match after striking the man in the head 
several times in Vietnam.  He stated that, after killing his 
friend, he resorted to alcoholism and had frequent dreams 
about his buddy and frequent thoughts about what happened, 
but denied any flashbacks or withdrawal from other people or 
avoidance of things that reminded him of the incident.  He 
described himself as "being a little rowdy" while growing up.  
He said he was physically beaten by his father who also beat 
his mother.  He characterized his childhood as a bad 
experience.  He also reported a  history of being 
incarcerated for burglary from 1973 to 1974.  He was again 
incarcerated for first degree murder in 1980, but he got out 
in May of 1986.  He was on parole at the time of the 1987 VA 
examination.  The veteran also reported that he had been 
hospitalized at the VA psychiatric facility in Cleveland in 
the alcohol unit.  Before the age of 15, the veteran admitted 
to truancy from school, some running away, persistent lying, 
some theft and violation of rules at school and initiation of 
fights, although he denied a history of substance abuse prior 
to his military experience or at least stated he did not 
drink as much prior to service.  Since the age of 18, it was 
noted the veteran had been unable to sustain consistent work 
behavior.  He had been repeatedly involved in physical 
fights.  The examiner regarded him as quite impulsive.  The 
diagnosis was Axis I: alcoholism, Axis II: antisocial 
personality disorder. 

The veteran was afforded another psychiatric evaluation in 
September 1989.  The veteran estimated that he drank a six-
pack of beer per day; however, the examiner assumed that he 
drank more than that.  The veteran claimed that he got 
intoxicated daily and occasionally used marijuana.  He also 
thought excessively about a murder charge for which he served 
time in West Virginia.  He claimed that he had post-traumatic 
stress disorder with paranoid delusional ideations.  The 
examiner commented that he considered the veteran to be a 
somewhat unreliable reporter of personal information since he 
tended to exaggerate his complaints.  When talking about his 
buddy in Vietnam and deceased family members, the veteran 
attempted to fake crying but this was highly forced and 
overacted.  When asked to do a simple registration task, he 
seemed to be trying to make errors.  He did not try  hard on 
a digits task.  No overt signs of anxiety were observed.  He 
tried to relate his adjustment problems back to his 
experiences in Vietnam, however, the examiner considered such 
an association questionable.  The veteran tended to dramatize 
and over exaggerate his psychological difficulties.  The 
examiner also noted that the veteran had some knowledge of 
psychiatric terminology which he tried to impress the 
examiner with.  He claimed many symptoms, but such 
symptomatology seemed to be out of proportion to his current 
level of functioning.  The examiner also noted that the 
veteran attempted to do very poorly on some of the mental 
status tasks, which was quite obvious.  The diagnosis was 
Axis I: alcohol dependence, continuous, on Axis II: mixed 
personality disorder (antisocial, paranoid and schizotypal).

The veteran's Social Security disability benefits had been 
suspended while he was a prisoner.  However, benefits were 
restored in 1987.  The primary diagnosis at that time was 
personality disorder with paranoia, depression, alcohol 
abuse, along with a secondary diagnosis of internal 
derangement of right knee.  A 1989 review of his entitlement 
to SSA benefits noted a primary diagnosis of personality 
disorder. 

In October 1993, the veteran was afforded a mental status 
examination.  The diagnostic impression was panic disorder, 
antisocial personality, rule out chronic paranoid 
psychiatric.  

Mental hygiene clinic progress notes from 1998 report the 
veteran with a diagnosis of post-traumatic stress disorder.  

The veteran was afforded a mental disorders examination in 
March 1999.  The military history the veteran reported 
included that in 1963 he had an argument with a serviceman 
with an associated assault.  In 1965, he was involved in a 
boxing match in which he accidentally killed a friend with 
whom he was boxing.  He reported that he had been very 
troubled since that incident and had a lot of guilty feelings 
about it.  He claimed that in 1980 somebody poured battery 
acid in his bed; he felt very angry and got into a gun fight.  
He hit and killed him.  He reported that he had nightmares 
and flashbacks of the friend that he accidentally killed 
during the boxing match.  He stated that he was constantly 
preoccupied with his boxing match fight.  He claimed 
exaggerated startle response and hypervigilance.  He 
professed intense psychological distress and exposure to 
events that symbolize or resemble any aspect of the traumatic 
event.  The examiner noted that the veteran's affect was 
inappropriate.  He claimed auditory hallucinations and that 
he was delusional.  He thought that people were talking about 
him all the time.  He was preoccupied with his accidental 
killing of his friend in Vietnam.  Axis I diagnosis was post-
traumatic stress disorder, major depression, recurrent type, 
alcohol dependence, marijuana dependence, by history.  Axis 
II, history of schizoid personality disorder.  Mixed 
personality disorder.  Antisocial personality.  Paranoid 
personality disorder by history.  The examiner felt the 
veteran had classic symptoms of PTSD with an inservice 
stressor.  The examiner noted that the veteran was diagnosed 
by different psychiatrists with personality disorder 
(variously characterized) and also alcohol abuse.  In the 
examiner's opinion, however, the veteran was suffering from 
PTSD as a result of his inservice stressor as described.  

In April 1999, the veteran was afforded a psychological 
evaluation (Minnesota Multiphasic Personality Inventory II) 
as part of his examination process.  In that context, the 
veteran reported persistent avoidance of things related to 
boxing so that he was not able to watch such sporting events.  
This examiner specifically noted that, in 1986, a diagnosis 
of PTSD was not produced.  At that juncture, the examiner 
reported the veteran did not complain about symptoms 
involving the boxing match.  In 1989, he complained that he 
had PTSD related to the boxing incident.  However, the 1989 
examiner noted that the veteran was faking and highly 
overacting.  This examiner in the context of the 1989 
examination noted the presence of paranoid personality 
features along with adult antisocial behavior.  Many of these 
symptoms could be traced to pre-military service, including 
his adolescent contrary interpersonal stance.  He had a 
highly elevated profile of a person who has overendorsed 
symptomatology.  There was evidence of inconsistent response 
to items.  It was likely to the test administrator that the 
veteran either exaggerated his symptoms or did not respond to 
the matter which would be easily interpreted.  The examiner 
reported that, while none of the tests were diagnostic of 
PTSD, the results were not entirely inconsistent with it.  
The diagnosis was PTSD on Axis I.  On Axis II, personality 
disorder.  The April 1999 examiner also commented that the 
veteran's problems probably started before military service.  
The examiner reported the veteran with current complaints of 
symptoms that met the criteria for the diagnosis of PTSD.  
However, such a diagnosis could be debated.  First, he seemed 
to have the minimum symptoms required to meet the diagnosis.  
Second, he stated that such symptoms occur infrequently, 
bringing into question whether this diagnosis could be made 
because the symptoms do not appear to impair functioning.  
Third, although it was accepted that the accidental death of 
his friend is a sufficient trauma necessary to make the 
diagnosis, the examiner thought the veteran's reaction at 
that time was not what one might expect for the experience.  
At the time of the claimed stressor, the veteran described 
feeling very little emotional reaction.  His reaction to the 
event came later on and not in direct relationship to the 
death.  The fear he experienced was in reaction to what might 
happen if he were prosecuted.  The examiner continued that it 
was difficult to sort out one diagnosis from another when a 
person has multiple emotional problems.  However, most of the 
veteran's adult problems appear to have been chronic since at 
least adolescence.  By the history and when interviewed, the 
veteran's overall level of adjustment has been chronically 
poor.  

The examiner who conducted the March 1999 examination was 
requested to reconcile the resulting diagnoses with other 
opinions in the record.  In the addendum of May 1999, the 
examiner reported that the veteran had minimum symptoms of 
PTSD and his reaction to the incident in the boxing match 
occurred at a later date, he was more afraid that he might be 
sent to jail.  The examiner also reported that it was very 
difficult to make a diagnosis of this particular veteran due 
to his multiple emotional problems, especially since many 
began during his adolescence.  The examiner admitted not 
knowing whether the veteran continued to have PTSD symptoms 
at the present time, but when the veteran presented in March 
1999, he did have symptoms of PTSD, "but it was not as 
severe to warrant a diagnosis of PTSD."

The veteran provided additional treatment records from 
January 1998.  The examiner reported the veteran as a 52 year 
old white, divorced male who lives alone with a diagnosis of 
PTSD and paranoid delusions.  The examiner reported that he 
did not sense that there is a strong manipulative aspect to 
his personality at this point.

The Court has determined that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39- 40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Specifically, the Board finds that what ultimately is at the 
heart of this matter is whether the appellant's accounts of 
events in service and of subjective symptoms allegedly 
stemming from these events are credible in the sense that 
they were presented for purposes other than simply an attempt 
to secure compensation benefits.  The credibility of a 
witness can be called into question by a showing of interest, 
bias, inconsistent statements, or, to a certain extent, bad 
character.  See e.g. Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that interest in the outcome of a 
proceeding may affect credibility).

In this regard, the Board finds that critical to this 
question is not simply the lack of support or silence of 
service department records as to claimed events in service, 
but rather how the veteran admitted to being a persistent 
liar at the June 1987 VA examination; how he impressed at 
least one examiner with over dramatization, overacting and 
obviously faking his test results; and how consistently 
examiners have related his present mental pathology to his 
adolescence and/or to his abuse of alcohol as opposed to any 
boxing incident in service.  Accordingly, the Board finds the 
veteran has intentionally exaggerated and misrepresented the 
facts throughout the claims process and is found to lack 
credibility.  

The March and April 1999 examinations most favor the 
veteran's claim of entitlement to service connection for PTSD 
.  However, the April examination returned at most an 
equivocal diagnosis of the claimed condition.  Moreover, when 
the examiner who performed the March 1999 examination was 
asked to reconcile that diagnosis with the record, that 
examiner all but retracted the diagnosis.  The Board also 
observes that with the careful usage of qualifying language, 
i.e. "sense", "strong manipulative" and "at this point", 
the January 1998 clinical progress note constitutes at most a 
faltering endorsement of the veteran's present credibility 
and no more.

Eligibility for a PTSD service connection award requires, 
inter alia, a current, clear medical diagnosis of PTSD.  
Gaines v. West, 11 Vet. App. 353 (1998).  The Board regards 
the current record as deficient with respect to a clear 
diagnosis of the claimed condition.  

Furthermore, once the appellant destroys his credibility, the 
Board must conclude that no probative weight can be assigned 
to the multiple diagnoses of PTSD of record.  This is 
because, as the Court has noted, such diagnoses can be no 
better than the facts alleged by the appellant.  Swann v. 
Brown, 5 Vet. App. 229 (1993). Indeed, as the Court expressly 
commented: "Just because a physician or other health 
professional accepted [an] appellant's description of his 
[stressors] as credible and diagnosed appellant as suffering 
from PTSD does not mean the BVA [is] required to grant 
service connection for PTSD.  'The BVA has the duty to assess 
the credibility and weight to be given the evidence.' "  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

In view of the Board's findings as to the appellant's 
credibility, it follows that the overwhelming weight of the 
probative evidence in this case is against the claim for 
service connection for PTSD.

In the Board's opinion, there is not a substantial doubt so 
as to place the evidence in relative equipoise and trigger 
the "benefit of the doubt rule," [38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999)] which becomes an issue only 
after consideration of all evidence and material of record.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Benefits pursuant to 38 U.S.C.A. § 1151 for residuals of 
surgery to the right knee in April 1979 as a result of VA 
prescribed medication and/or treatment are denied.

Entitlement to service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

